     Case: 4:19-cv-02951-JCH Doc. #: 29 Filed: 05/29/20 Page: 1 of 2 PageID #: 99




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ANTUAN ROWELL,

Plaintiff,
                                                              Case No. 4:19-CV-02951-JCH
v.

HEALTHCARE REVENUE RECOVERY
GROUP, LLC,

Defendant.

               JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         COME NOW Plaintiff and Defendant, by and through their undersigned counsel, and

state to the Court that the above-captioned matter should be dismissed ​with prejudice​ with each

party to bear its own attorneys’ fees and costs.



Respectfully submitted,

 ROSS & VOYTAS, LLC                                FRANKEL, RUBIN, KLEIN,
                                                   SIEGEL, PAYNE, & PUDLOWSKI, P.C.

 By: ​/s/ Richard A. Voytas, Jr.                   By: ​/s/ Mayer S. Klein (w/consent)
 Richard A. Voytas, Jr. # 52046 MO                 Mayer S. Klein, #32605
 rick@rossvoytas.com                               mklein@frankelrubin.com
 Nathan K. Bruns, #71812 MO                        231 South Bemiston Avenue, Suite 1111
 bruns@rossvoytas.com                              Clayton, Missouri 63105
 12444 Powerscourt Drive, Suite 370                (314) 725-8000 (telephone)
 St. Louis, MO 63131                               (314) 726-5837 (facsimile)
 (314) 394-0605 (telephone)
 (314) 636-333-1212 (facsimile)



 Attorneys for Plaintiff                           Attorney for Defendant
 Case: 4:19-cv-02951-JCH Doc. #: 29 Filed: 05/29/20 Page: 2 of 2 PageID #: 100




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Eastern District of Missouri, this 29th day of May, 2020, with notice
of case activity generated and sent electronically to all counsel of record.


                                                              /s/ Richard A. Voytas, Jr.
